USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-13 filed 12/27/20 page 1 of 7




                           EXHIBIT M
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-13 filed 12/27/20 page 2 of 7
                                                                                    |||||||||||||          US005383091A
  United States Patent (19)                                                              11 Patent Number:                            5,383,091
  Snell                                                                                  45) Date of Patent:                        Jan. 17, 1995
  54 GRP AND PROTECTIVE CASING FOR                                                       5,253,292 10/1993 Fluder et al. ...                  ... 379/446
         CELLULAR TELEPHONE                                                              5,265,720 11/1993 Meliconi ............................. 206/305
  75 Inventor: Rusty B. Snell, Hawthorne, N.J.                                               FOREIGN PATENT DOCUMENTS
  73 Assignee: Sony Electronics, Inc., Park Ridge,                                        0085949 4/1991 Japan ................................... 379/.433
                         N.J.
                                                                                                 OTHER PUBLICATIONS
  21     Appl. No.: 20,418                                                          SCP advertisement, Mobile Product News, Sep. 1992.
  22)    Fitled:         Feb. 22, 1993                                              “Foam Phone', Fortune, Jan. 11, 1993, p. 87.
  51     Int. Cl. ............................................... H05K 5/00         Primary Examiner-Gregory D. Thompson
  52     U.S. C. .................................. 361/679; D14/251;               Attorney, Agent, or Firm-Hill, Steadman & Simpson
                     D14/253; 150/154; 150/165; 206/305;                            57                        ABSTRACT
                   206/320, 206/521; 235/1 D; 235/145 R;
             361/732; 361/740; 379/446; 379/451; 379/449;                           A hand-held electronic telecommunications device is
              379/455; 455/90; 455/100; 455/344; 455/348                            provided with a grip and protective casing made of
  (58) Field of Search .............. D14/137, 138, 193,250,                        elastomeric material for covering the back face and side
          D14/251,253; 379/426,433,446,452,437, 451,                                walls of the device. The casing is provided with finger
                 440, 449, 454, 455; 455/89,90, 100, 344,                           recesses on its exterior surface to permit the operator to
              346-349, 351; 361/380, 417,419, 420, 422,                             reliably hold and even operate the device with one
           728-732, 740; 235/1 D, 145 Rs 206/305, 320,                              hand. The casing is constructed so as to be readily ap
                                521, 523, 586, 592; 150/165, 154                    plied and even removed, as desired, by the operator
  56)                     References Cited                                          himself. The manner by which the casing is supported
                                                                                    on the device enables the casing material to avoid hav
               U.S. PATENT DOCUMENTS                                                ing to cover over any area of the front, operational face
        1,403,811    1/1922     Pauly ................................... 379/433   of the device, where such features as the ear piece,
        4,020,527    5/1977     O'Neill.                                            mouthpiece and push buttons are located.
        4,299,344   11/1981     Yamashita et al. ................. 455/351
        4,325,142    4/1982     Nakazawa ........................... 455/351                        18 Claims, 2 Drawing Sheets
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-13 filed 12/27/20 page 3 of 7


  U.S. Patent            Jan. 17, 1995      Sheet 1 of 2                      5,383,091



                                                           FIG.2
                                                           m as we as a

                                                    ------N

                                                             23A
                                                                                   20




                                                       2

                                                  w se --act
                                                                 23C      Rese a
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-13 filed 12/27/20 page 4 of 7

  U.S. Patent            Jan. 17, 1995       Sheet 2 of 2      5,383,091




                [][]
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-13 filed 12/27/20 page 5 of 7


                              1.
                                                        5,383,091
                                                                                             2
                                                                     FIG. 8 is a bottom view of the casing as applied to the
        GRP AND PROTECTIVE CASING FOR                             cellular telephone.
            CELLULAR TELEPHONE                                       FIG. 9 is a plan view showing the interior surface of
                                                                  the casing.
       BACKGROUND OF THE INVENTION                            5
                                                                        DESCRIPTION OF THE PREFERRED
    The invention relates to hand-held telecommunica                            EMBODIMENT
  tion products, such as cellular telephones, and concerns
  a removable grip and protective casing specially                  With reference to FIG. 1, there is illustrated a hand
  adapted for use therewith.                                      held, portable cellular telephone 10 of typical construc
     Hand-held telecommunication products, such as cel tion,            having a front operational face with a pushbutton
                                                              10
  lular telephones or radios are in widespread use. These area 1113and          display screen 12 disposed between an ear
  portable devices typically have a smooth plastic molded piece             and mouthpiece 14. The telephone 10 is gener
                                                                  ally box-shaped having a smoothbackface (not shown),
  housing which is held with one hand during use. The an             upper end wall from which a collapsible antenna 15
  housing has a front operational face with sensorial fea 15 extends,
  tures with which the user interfaces, such as a mouth connectora holes       pair of opposed side walls with a bank of
  piece, speaker or earpiece, and push buttons, an op bottom end wall1617formed                  in one such side wall, and a
                                                                                          containing a typical rectangular
  posed back face, and housing walls between the front shaped jack recess (not                shown). The telephone 10 is
  and back faces. The design of the devices and the hous formed with a bracket 18 which protrudes from the side
  ing material involved can make grippability problem 20 wall and onto which may be latched a wrist strap 19,
  atic, and also make the devices prone to becoming such                as shown here, for carrying the telephone during
  scratched or scratching the surfaces on which the de periods when not in use.
  vice is set. In order to curb such instances, a previously        The telephone 10 is fitted with a grip and protective
  known accessory item sold for use with cellular tele casing 20 made of elastomeric material, such as rubber.
  phones or other electronic telecommunication products 25 As further apparent from the figures, the casing 20 is
  has been a leather case or "boot" designed for a glove generally formed by a base B and a continuous wall
  like fit on the product housing, overlying, in whole or in surface W which is upstanding from the base. The cas
  part, both faces and the walls of the product. Such boots ing 20 has an open top. The casing 20 serves to cover
  require some free space on the front face of the product the entire backface of the telephone and partially its side
  which can be covered over by the boot material. Such 30 walls and end walls, but avoids overlying any surface
 boots are difficult for the user to remove, if desired.         on the front face. The casing construction and material
            SUMMARY OF THE INVENTION
                                                                 serves to prevent scratching of the telephone device, in
                                                                 addition to scratching of surfaces the telephone is set
    The present invention is directed to a detachable grip on, and also serves to cushion the telephone against
 and protective casing made of elastomeric material, 35 impact when it is set down. Additionally, as shown in
 such as rubber, constructed to fit over only the back FIG. 2, the exterior surface of the casing base B is
 face and sides of a cellular telephone device, or other formed with a series of finger receiving recesses 21
 telecommunications product. The casing is formed with disposed to enable the user to reliably grip the tele
 at least one securement member for fitting in a recess on phone contained by the casing 20, and thereby leave the
 the product housing. One such securement member is in user's thumb free to activate the buttons, while support
 the form of a flap having prongs for force-fit engage ing the telephone with only one hand.
 ment in the jack recess on an end of the phone. The flap           With reference to FIGS. 3 and 7, it will be seen that
 is pivotable, thereby enabling the operator to unlock the the casing 20 is formed with cut-outs and cut-aways to
 casing and then continue pulling the casing off the 45 provide             exposure therethrough or therealong of such
                                                                 side wall and end wall fixtures as the antenna 15, the
 phone until it is completely removed.
    The casing is formed on its exterior surface with bracket       The
                                                                           18, and the bank of connector holes 16.
                                                                          casing 20 is specially constructed such that the
 finger recesses to improve grippability. By virtue of the
 grippability of the product being improved, the user is individual           user can personally secure the casing to his
 better able to operate the device with only one hand, 50 cellular         telephone, and likewise remove the casing as
                                                                 desired. The cellular telephone 10, as is typical, has its
 that is, holding the device with the fingers and activat housing          formed from two front and back pieces fitted
 ing the buttons with the thumb of the same hand.                together across a longitudinal parting line which runs
     BRIEF DESCRIPTION OF THE DRAWINGS                           along the side walls and end walls of the telephone. At
                                                                 the parting line, a recess area 22, as shown in FIGS. 4
    FIG. 1 is a perspective view of the casing invention in 55 and
 use with a portable, cellular telephone.                             6, is formed on the telephone housing. The back
    FIG. 2 is a plan view showing the exterior surface of withinofthe
                                                                 piece     the telephone housing is thus wholly contained
                                                                              casing 20, and the upstanding surfaces of the
 the casing invention.                                           casing  20, which   serve to cover the side walls and end
    FIG. 3 is a side elevational view of the casing inven walls of the telephone           10, are formed with an inwardly
 tion as applied on the cellular telephone.                  60 projecting securement member 23 which fits in the
    FIG. 4 is a cross-sectional, side view of the casing recess 22 along the parting line on the telephone. The
 invention as applied on the cellular telephone.                 securement member 23 may be in the form of a continu
    FIG. 5 is a cross-sectional view taken along the lines ous protuberance corresponding for engagement into a
 V-V of FIG. 4.
                                                                 likewise continuous recess formed on the telephone
    FIG. 6 is a cross-sectional view taken along the lines housing. However, in accordance with the preferred
 VI-V of FIG. 3.                                                 embodiment, individual protuberance members 23a,
    FIG. 7 is a top view of the casing as applied to the 23b, 23c, and 23d are formed at intervals along the inte
 cellular telephone.                                             rior of the upstanding wall surface W of the casing 20 to
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-13 filed 12/27/20 page 6 of 7


                              3
                                                            5,383,091
                                                                                                    4.
    support the casing on the telephone by virtue of their              ity of such protuberances are spaced along said wall
    engagement in the parting line recess 22.                           surface of said casing.
      Also for securement of the casing 20 to the cellular                4. The grip and protective casing of claim 1, wherein
    telephone 10, the upstanding wall surface of the casing             said securement member comprises a flap extending
    20 is provided with a further upstanding extension piece            further upwardly from said wall surface and hingedly
    in the form of a flap 24 which is formed with locking               connected to said wall surface, said flap having a lock
    prongs 25. As shown in FIGS. 3-5 and 8-9, the flap 24               ing element for attaching to said telecommunications
    is made of the same elastomeric material as the remain              device housing.
    der of the casing 20. The flap 24 is pivotable relative to            5. The grip and protective casing of claim 4, wherein
    the upstanding wall portion of the casing to which it is       10   said locking element comprises resilient prongs.
    attached by virtue of a relatively thinned or weakened                6. The grip and protective casing of claim 4, wherein
    section of the elastomeric material which serves as a               said locking element is adapted to be releasably at
    hinge line 26.                                                      tached to said telecommunications device housing.
       The locking prongs 25 are formed on a plate 27 suit         15
                                                                          7. The grip and protective casing of claim 1, wherein
    able affixed to the interior wall surface of the flap 24 and        the exterior surface of said base is formed with finger
    project outwardly therefrom. The prongs 25 are situ                 receiving recesses.
    ated on the plate 27, such that they frictionally engage              8. The grip anti protective casing of claim 1 or 7,
    the side wall surfaces of the jack recess on the cellular           wherein the interior surface of said base is formed with
    telephone 10 and thus serve to lock the casing to the          20
                                                                        inwardly upstanding ribs for supporting said base above
    telephone housing. The prongs 25, as well as the plate              said back face when said casing is applied to said tele
    27, may be made of metal. However, the prongs 25 are                communications device housing.
    resilient, such that their press-fit in the telephone jack            9. A combined hand-held electronic telecommunica
    recess is also detachable with pressure.                            tions device and grip therefor, comprising:
       The casing 20 thus can be readily fitted onto a device,     25     telecommunications device housing having a front
    such as the cellular telephone 10, by the user himself,                  operational face with sensorial features with which
    and also selectively removed, as desired.                                the operator interfaces, an opposed back face, and
       The base surface of the casing 20, in which the finger                transversely extending side walls between said
    recesses 21 are formed is also preferably provided with                 front and back faces;
    ribbing 28 upstanding from the interior surface of the         30     casing having a base, a continuous wall surface sur
    base. The ribs 29 are preferably arranged in a cross                     rounding said base and upstanding from said base
    hatched pattern facing the back face of the telephone                   and an open top into which said back face is re
    housing. The various rib heights are sized such that the                ceived; and
    distal ends 30 of the ribs makes everywhere smooth                    a securement member projecting inwardly from said
    surface contact with the back face of the telephone            35       casing wall surface for frictionally engaging at least
    housing. The ribbing 28 serves to provide a further                     one side wall of said telecommunications device
    cushion effect between the exterior of the casing 20 and                housing, such that said casing overlies said back
    the back face of the telephone housing.                                 face and all side walls but avoids contact with said
       Although the invention has been described above                      front face.
    particularly with respect to the preferred embodiment,                10. The combination of claim 9, wherein said tele
    it will be understood that the present disclosure has               communications device housing is formed with a trans
    been made by way of example and that modification and               versely extending recess, said securement member is a
    variations still within the spirit of the invention are             protuberance fit into said recess, and a plurality of such
    possible in light of the above teachings and would be               protuberances are spaced along said wall surface of said
    considered within the ambit of this invention. For exam 45          casing.
    ple, the casing may be made of an elastomeric material                11. The combination of claim 9, wherein said secure
    other than rubber, or the telecommunications device to              ment member comprises a flap extending further up
    which the grip and protective casing is affixed may not             wardly from said wall surface and hingedly connected
    be limited to a cellular telephone.                                 to said wall surface, said flap having a locking element
      I claim as my invention:                                     50   for attaching itself to one said telecommunications de
      1. For use on a hand-held electronic telecommunica                vice housing side wall.
    tions device defined by a housing having a front opera                12. The combination of claim 11, wherein said lock
    tional face with sensorial features with which the user             ing element comprises resilient prongs and said one
    interfaces, an opposed back face, and transversely ex               telecommunications device housing side wall has an
    tending side walls between said front and back faces, a        55   opening into which said prongs are received.
    grip and protective casing having a base and a continu                13. The combination of claim 12, wherein said tele
    ous wall surface surrounding said base and upstanding               communications device is a cellular telephone and said
    inwardly from said base and having a securement mem                 opening contains a jack connection thereto.
    ber projecting inwardly from said wall surface for fric               14. The combination of claim 11, wherein said lock
    tionally engaging at least one housing side wall of said            ing element releasably attaches to said one telecommu
    telecommunications device, such that when applied to                nications device housing side wall.
    said telecommunications device housing said casing                     15. Agrip for a hand-held electronic telecommunica
    overlies said back face and all side walls but avoids               tions device comprising a base, a continuous wall sur
    contact with said front face.                                       face upstanding from said base, and a fully open top; a
      2. The grip and protective casing of claim 1, wherein        65   flap pivotally connected to said wall surface for extend
    said casing is made of elastomeric material.                        ing further upwardly therefrom; and a locking element
      3. The grip and protective casing of claim 1, wherein             disposed on said flap for projecting inwardly toward
    said securement member is a protuberance, and a plural              said base when said flap is upstanding.
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-13 filed 12/27/20 page 7 of 7


                            5
                                                    5,383,091
                                                                                           6
     16. The grip of claim 15, wherein said locking ele          ribs running lengthwise and others of said ribs running
   ment comprises a pair of prongs.                              transversely relative to said base.
     17. The grip of claim 15, wherein said base has a             18. The grip of claim 15, wherein said base exterior
   plurality of ribs upstanding therefrom and disposed           surface is formed with; finger  receiving recesses.
  interior of said continuous wall surface, some of said     5                            :   k   k




                                                             O




                                                            15




                                                           20




                                                           25




                                                           30




                                                           35




                                                           45




                                                           50




                                                           55




                                                           65.
